Citation Nr: 0518744	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  95-42 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
headaches secondary to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1986 to January 1989, and thereafter he was a member 
of the Naval Reserve until 1992.  This case came before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1994 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In March 2004 the Board denied the veteran's 
appeal for a higher evaluation for his service-connected 
headache disability.  In April 2005, in response to a Joint 
Motion to Remand, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the issue to the Board for readjudication.


FINDINGS OF FACT

1.  The veteran's post-traumatic headaches have been purely 
subjective in nature, with no diagnosis of multi-infarct 
dementia.

2.  The disability picture associated with the veteran's 
post-traumatic headache disability is not so unusual as to 
render the application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected headaches secondary to head trauma have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.12a, 
Diagnostic Code 8045 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
headaches are more disabling than currently evaluated, and 
warrant a rating in excess of 10 percent.  The veteran's 
representative also contends that the veteran is entitled to 
a rating in excess of 10 percent based on additional 
disability due to trauma, including organic brain syndrome 
due to trauma that he likens to multi-infarct dementia under 
Diagnostic Code 8045.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The evidence 
of the severity of the veteran's headaches is found in the 
reports of the VA medical examinations conducted in November 
1991, June 1997, and March 2000.  The record also includes 
private and VA treatment records dated between 1989 and 2002.

The veteran's service-connected post-traumatic headaches are 
a residual of a head injury he sustained in service.  He 
described these headaches in his June 1996 testimony given at 
a personal hearing conducted at the RO as being painful and 
incapacitating a couple of times per week.  He also testified 
that the headaches were associated with light sensitivity, 
nausea, and vomiting.

The veteran underwent a VA medical examination in November 
1991.  He complained of occipital cephalgia, pain, vertigo 
and dizziness, and he reported that the cephalgia could go on 
for up to two days and that it was associated with nausea.  
The examiner rendered a diagnosis of cephalgia and vertigo 
secondary to head trauma.  The veteran also underwent a VA 
audiologic examination in December 1991.  He stated then that 
the dizziness had resolved and that he suffered from 
occipital headaches every few days that involved aching and 
stabbing pains.  

On VA psychiatric examination in June 1997, the veteran 
complained of migraine headaches.  This examiner noted the 
veteran's early history, including physical and sexual abuse 
at the hands of his adoptive and step-parents and a baby 
sitter, and what the veteran described as really bad "mental 
problems" including mental depression, anxiety, and 
behavioral disturbance.  The diagnostic impression included 
an Axis III diagnosis of migraine headaches.  It was 
indicated that the veteran's current psychiatric disorders of 
non-combat-related post-traumatic stress syndrome (PTSD) and 
personality syndrome, not otherwise specified, were not a 
direct result of his migraine headaches.  

The veteran underwent a VA brain and spinal cord examination 
in March 2000.  The examiner reviewed the veteran's medical 
records and stated that there had not been any diagnosis of 
dementia or organic brain syndrome in the past.  The veteran 
reported that he suffered from headaches two to three days 
per week.  He said that he would see stars in front of his 
eyes and then would develop a throbbing headache with nausea 
and occasional vomiting.  He also said that light hurt his 
eyes.  The examiner rendered a diagnosis of migraine 
headaches that could be construed to be a result of the 
service-connected injury.  The examiner concluded that there 
was no evidence of a cognitive disorder or other neurologic 
signs to suggest that the veteran had dementia secondary to 
the service-connected injury.

Review of the claims file reveals that the veteran has been 
treated intermittently for complaints of chronic headaches 
since childhood that worsened following head and neck trauma 
in service.  VA outpatient treatment records dated from 1994 
to 1998 document diagnoses of chronic headaches of 
unspecified type as well as migraines.  The veteran had taken 
a variety of medications for treatment of his headaches, 
including Imitrex.  More recent medical treatment records, 
however, do not show any complaints of, or treatment for, 
headaches.  A VA outpatient treatment record dated in January 
1999 contains the last mention of treatment for migraine 
headaches.  Since then, the veteran has mainly been treated 
for complaints of cervical spine and lumbar spine pain.  A 
computerized tomography (CT) scan of the veteran's brain 
conducted in April 2000 was normal.  

Of record is a statement from the veteran's private doctor, 
R.B., M.D., to the Office of Workers' Compensation in 
Philadelphia, Pennsylvania, dated in March 2000.  Dr. R.B. 
summarized the veteran's history of a fall in the military, a 
fall down a flight of stairs in 1995, and motor vehicle 
accidents in 1996 and 1999.  The doctor noted that the 
veteran had been out of work since January 2000 secondary to 
an increase in his chronic spine pain, which, in turn, 
"stems directly from the motor vehicle collision that 
occurred while he was working on April 5, 1996."

The veteran was seen in October 2000 for treatment of his 
pain.  A VA treatment note reporting this treatment noted 
that the veteran had had a cervical fusion, two lumbar 
laminectomies, and a lumbar discectomy between the time of 
his 1996 motor vehicle accident and 1998.  The physician 
noted that the veteran had multiple different pain 
complaints, the most significant of which was pain in the 
left side of his back, radiating down to the left buttocks 
and into the left leg.  It was noted that the veteran also 
had pain in the neck, especially on the right side.  The 
veteran also reported severe anxiety disorder.  No mention 
was made by either the veteran or this pain management 
examiner of any headaches, migraine or other.  

The report associated with a VA neurological evaluation 
conducted in November 2001 contains no mention of any 
headaches.  In March 2002, the veteran denied a history of 
migraines during a neurology consultation.  The report of 
that consultation does not include any mention of headaches.

Also of record are several letters To Whom It May Concern 
authored by S.A., M.D., a VA physician who began treating the 
veteran in October 1999 for what Dr. S.A. described as major 
depression and panic disorder.  In a letter dated 
February 23, 2000, Dr. S.A. stated that he had been treating 
the veteran for the last several months for treatment of his 
anxiety and depression "secondary to a fall down a flight of 
steel steps while in the Navy."  In another letter, dated 
the same day, February 23, 2000, Dr. S.A. stated that he had 
been treating the veteran for the last several months for 
treatment of his anxiety and depression "secondary to his 
chronic back and neck pain and headaches from a car accident 
3 years ago."  

A letter by Dr. S.A. dated in May 2000, noted that the 
veteran had sustained a head injury, neck and lower back 
injuries during military service, and that he had further 
injured his back in a recent vehicle accident.  Another 
letter, dated in October 2000, noted that the veteran had 
been under his care for the last several months for treatment 
of his anxiety and depression secondary to his fall while in 
the Navy.  

Another letter by Dr. S.A., dated in February 2001, stated 
that the veteran sustained a head injury in service, that he 
was diagnosed with traumatic brain disease, and that he 
suffered with depression, chronic headaches, and severe 
anxiety as a result of the head injury and brain trauma.  Dr. 
S.A. also noted that, because of the medication needed to 
treat the headaches, depression, and anxiety, the veteran had 
lost his ability to function sexually, which has added to his 
sense of loneliness, hopelessness, and depression.  The 
doctor further noted that the veteran is severely impaired 
socially as a result of his loss of health, and that his 
depression and anxiety have forced him into a life of 
isolation.  Finally, Dr. S.A. noted that the veteran remained 
unemployable as he could not focus on the job to be done, had 
difficulty interacting with coworkers due to the poor 
concentration from headaches, depression, and anxiety, and 
had to deal with the altered mental status that is the result 
of medication side effects.  

In another letter, dated in October 2001, Dr. S.A. stated 
that the veteran had sustained a head injury in service "and 
has subsequently been diagnosed with major depression, 
chronic migraines and severe anxiety - a direct result of his 
head injury."  Dr. S.A. further averred that, due to the 
presence of chronic headaches, depression, and anxiety, the 
addition of the physical injuries [sustained in his vehicle 
accident in 1996] overwhelmed the veteran's ability to cope 
with stress and, as a consequence, the veteran had been 
unable to work for the last two years.  Also of record is a 
very similar letter dated in March 2002.

The veteran's service-connected headache disorder is 
currently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 pertaining 
to brain disease due to trauma.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating may not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Here, post-traumatic headaches are the only symptoms that 
have been service-connected as a result of an in-service 
injury.  Moreover, this residual is purely subjective in 
nature as defined above, and there has been no diagnosis of 
multi-infarct dementia associated with brain trauma in the 
medical evidence of record.  Accordingly, there is no basis 
for assignment of a schedular rating in excess of 10 percent 
for the veteran's headaches.  (The veteran has, as noted 
above, been occasionally diagnosed with migraine headaches, 
but service connection has not been awarded for this 
disability.  The Board's jurisdiction in this case extends 
only to the assignment of a rating for the service-connected 
post-traumatic headaches.)

The veteran has indicated that he should be rated as more 
than 10 percent disabled for his headache disability due to 
his symptomatology.  The veteran's representative has argued 
that the veteran's symptoms are the equivalent of organic 
brain syndrome.  However, the veteran and his representative, 
as laypersons, are not considered competent to offer an 
opinion as to matters requiring specialized knowledge, i.e. 
degree of impairment due to a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Clark 
v. Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The VA medical examination reports 
indicate no cognitive disorder and no multi-infarct dementia.  
These clinical assessments are considered persuasive as to 
the nature and degree of the veteran's impairment due to his 
headache disability since they consider the results of 
diagnostic evaluations, such as a CT scan.

The Board is cognizant of the letters from Dr. S.A.  However, 
the Board finds Dr. S.A.'s statements, taken together, are of 
limited evidentiary value.  This is so because they tend to 
contradict themselves, because they are not consistent with 
the rest of the evidence of record, and because they do not 
substantiate a viable rationale for a higher evaluation.  
First, the two statements dated February 23, 2000, are 
suspect because they give completely different and mutually 
exclusive opinions regarding the source of the veteran's 
anxiety and depression.  One claims they are "secondary to a 
fall down a flight of steel steps while in the Navy," while 
the other claims they are "secondary to his chronic back and 
neck pain and headaches from a car accident [in 1996]."  

Further, the Board notes that the statement dated in February 
2001 opined that the veteran's major depression, chronic 
migraines, and severe anxiety are a direct result of his head 
injury.  Dr. S.A. further opined that, due to the presence of 
chronic headaches, depression, and anxiety, the addition of 
the physical injuries sustained in his vehicle accident in 
1996 overwhelmed the veteran's ability to cope with stress 
and, as a consequence, the veteran had been unable to work 
for the last two years.  The Board finds that these opinions 
are not helpful.  As noted above, the only service-connected 
disability is headaches due to trauma, and the Board's 
jurisdiction is limited to evaluating the headaches.  The RO 
has previously addressed the claim of service connection for 
psychiatric disability in March 1998 and such a claim is not 
before the Board.  Additionally, even when diagnostic testing 
has been conducted, there is no suggestion of a multi-infarct 
dementia that is required in order to grant a higher rating 
for any brain disease that might be underlying the headaches.  
Dr. S.A. does not aver that the veteran is diagnosed with 
multi-infarct dementia.

In sum, Dr. S.A.'s statements do not support an increased 
evaluation for the veteran's service-connected headache 
disorder, and there is no other evidence of record which 
does.  Consequently, a higher evaluation for the veteran's 
service-connected headache disability is not warranted.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

Nonetheless, a rating in excess of the currently assigned 10 
percent evaluation for the headache disability at issue may 
be granted if it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for residuals of head trauma, but the required manifestations 
have not been shown in this case--multi-infarct dementia.  
The Board also finds no evidence that the veteran's service-
connected post-traumatic headache disability has presented 
such an unusual or exceptional disability picture at any time 
as to require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  

In this regard, the Board notes that the veteran has not 
required any hospitalization for his post-traumatic 
headaches, he has not sought any treatment for this condition 
since 2000, and prior to that, the headaches were controlled 
with medication.  The veteran has not offered any objective 
evidence of any symptoms due to the post-traumatic headaches 
that would render impractical the application of the regular 
schedular standards.  

While Dr. S.A. avers that the presence of chronic headaches, 
depression, and anxiety, taken with the physical injuries 
sustained in his 1996 motor vehicle accident, have rendered 
the veteran unable to work, the other evidence of record is 
to the contrary.  The veteran's private doctor, R.B., M.D., 
said unequivocally in his letter of March 2000 that the 
veteran's being out of work stemmed "directly from the 
[1996] motor vehicle collision."  The October 2000 VA 
treatment note, which addressed pain treatment for injuries 
sustained in the veteran's motor vehicle accident, also 
supports this conclusion.  Additionally, the veteran is not 
service connected for depression or anxiety, on which Dr. 
S.A. basis his opinion, at least in part.  The headaches, as 
noted above, have generally been controlled by medication, 
and there is no suggestion that they cause unusual problems.

Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2002, and in a follow-up notification dated in June 2003.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the veteran's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO also specifically requested that the veteran 
submit any additional information or evidence he had in his 
possession.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and six supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs, service records, and VA and private medical 
records, and has secured examinations during the pendency of 
his claim in order to ascertain the severity of his 
disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

An evaluation in excess of 10 percent for the service-
connected headache disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


